DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 Response to Amendment
The amendments filed 6/28/2022 have been accepted. Claims 1-7 and 9-21 are still pending. Claims 1, 3, 6, 9, 11, 17, and 21 are amended. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 6/24/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Koval et al. (US PGPub 2017/0039372, hereafter referred to as Koval) in view of van Ingen et al. (US PGPub 2006/0064444, hereafter referred to as van Ingen) in view of Rossi (US Patent 5,663,721).
Regarding claim 1, Koval teaches a computer-implemented method, comprising  retrieving, a first record included in a first source dataset having a first size, generating, from the first record, a first compressed record by performing one or more compression operations on one or more data values included in the instance represented by the first record to generate first compressed data, generating a first identifier value, and combining the first identifier value with the first compressed data to generate the first compressed record (Paragraphs [0271]-[0273], states that each entry in a log (dataset) can be compressed into a record (compressed record). It also states a different method that uses a binary representation (compressed version) of the record that is put into a binary array. Paragraph [0271] as states that the compression of the records makes it easier for searching meaning there has to be some kind of identifier as part of the record so that it can be properly identified when searched. This is true for any data stored in a system as some kind of address/identifier is needed to ensure proper retrieval of whatever data is requested), generating, based on the first compressed record and a second compressed record, a first compressed record list, wherein the second compressed record includes a second identifier value and second compressed data (Paragraphs [0271]-[0273], state that records can be combined (serialized) into binary array. This array can then be further compressed to save space. As with the first record, the same process can be done with the second). Koval does not teach generating one or more state flags indicating whether the first source dataset is in an initial state or one or more subsequent states, and combining the first identifier value with the first compressed data and the one or more state flags to generate the first compressed record, generating a first snapshot having a second size based on the first compressed record list, wherein the second size is less than the first size, wherein, when one or more data values included in the first snapshot and associated with the first source dataset are accessed from the first snapshot, the first size of the first snapshot is maintained.
van Ingen teaches generating a first snapshot having a second size based on a dataset, wherein the second size is less than the first size (Paragraph [0053], states that a backup (snapshot) can be created wherein empty extents do not have to be copied resulting in the physical backup being smaller. Paragraphs [0072]-[0073] also describe the use of compression techniques in the creation of backups that will naturally result in a backup that is of a smaller size than the original data set since the purpose of compression is to reduce the size of the data. These both show that the snapshot can be of a second size smaller than the size of the dataset that snapshot is being made from), and storing the first snapshot in a memory, wherein when, based on the first identifier, the one or more data values included in the first snapshot are accessed from the first snapshot, the first size of the first snapshot is maintained (Paragraphs [0110]-[0115], describe reading data from a backup copy wherein the backup volume is treated as an original volume. This does not change the size of the backup/archival volume give that it has a read-only nature and reading data does not change the size of the volume). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Koval to also create a snapshot of its datasets, which comprise the compressed records lists, that result in a snapshot having a second size based on the first compressed record list (since the snapshots size would be less than or equal to the size of the compressed records lists depending on the number of empty objects or whether compression techniques were used) as taught in van Ingen so as to have a dataset that can be used for offsite storage or to quickly restore data in the event of a failure or corruption of a computer’s file system (van Ingen, Abstract). Koval and van Ingen do not explicitly teach generating one or more state flags indicating whether the first source dataset is in an initial state or one or more subsequent states, and combining the first identifier value with the first compressed data and the one or more state flags to generate the first compressed record.
Rossi teaches generating one or more state flags indicating whether the first source dataset is in an initial state or one or more subsequent states, and combining an identifier value with the first compressed data and the one or more state flags to generate the first compressed record (Col. 11, line 57-Col. 12, line 27, states that the compressed data will have a header with a flag indicating the compression state as well as an ID that determines the dictionary to be used. Col. 8, lines 17-30, describes the process of determining if the file is compressible and creating the header for the file that is to be transmitted with the file (combined with it to create the record)). Since both Koval/van Ingen and Rossi teach compressing data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Koval and van Ingen to have flags included in the compressed record as taught in Rossi to obtain the predictable result of generating one or more state flags indicating whether the first source dataset is in an initial state or one or more subsequent states, and combining an identifier value with the first compressed data and the one or more state flags to generate the first compressed record.
Regarding claim 2, Koval, van Ingen, and Rossi teach all the limitations of claim 1. Koval further teaches wherein the first compressed record list comprises a fixed-length and bit-aligned sequence of bits (Paragraphs [0271]-[0273], as stated in the rejection to claim 1, the records are combined into a single binary array). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Koval, van Ingen, and Rossi teach all the limitations of claim 1. Koval further teaches the first compressed record list comprises a first record bit array that includes: the first compressed data and the second compressed data, and the first record bit array is generated based on a first object schema (Paragraphs [0271]-[0273], as stated in the rejections to claims 1 and 2, the records can be given a binary representation (set of compressed data) that are then part of a binary array. Fig. 18-20 and paragraphs [0268]-[0271], describes the tables and logs that make up the data structures of the database (schemas and data model). Since the binary representations and array are based off the logs it is obvious that they are also based off the schema and data models since the data they are formed from adhere to those schema and models). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Koval, van Ingen, and Rossi teach all the limitations of claim 1. Koval further teaches wherein the one or more compression operations comprise at least one of a deduplication operation, an encoding operation, a packing operation, or an overhead elimination operation (Paragraphs [0271]-[0273], as stated in the rejection to claim 1, the logs can be compressed which constitutes an encoding operation since it changes the format of the data from one form to another). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Koval, van Ingen, and Rossi teach all the limitations of claim 1. van Ingen further teaches determining that the first source dataset has been modified to generate a second source dataset (Paragraph [0029], describes the differential datasets which include the differences between a backup created at an earlier point in time. Paragraphs [0091]-[0095] describe the ways that the changes can be tracked), generating a second snapshot based on the second source dataset (Paragraph [0027], states that full backups (snapshots) can be created by merging a previous full backup with incremental backups to create a new full backup (second snapshot)), and generating a delta file based on at least one difference between the first source dataset and the second source dataset (Paragraph [0031], describes the header of each dataset (backup) that describes each file that is contained in the dataset to help determine what needs to be merged. While technically not a file it is generated in the same manner and used in the same manner). van Ingen further teaches wherein the delta file includes one or more instructions for generating the second dataset from the first snapshot (Paragraph [0064], states that the incremental dataset can reference the full dataset that it is associated with which causes the full dataset to be applied first before the incremental one is applied to fully restore the lost data. This means that the reference in the incremental backup tells the process that it needs to use the full backup (first snapshot) first in order to apply the incremental one). Since Koval and van Ingen teach both a delta file used to create a second snapshot with the previous snapshot as well as instructions that assist in the creation of a dataset using the previous snapshot and incremental backup (which the delta file is a part of) it would have been obvious to one of ordinary skill in the art at the time to substitute the location of the instructions for forming the synthetic full backup (second snapshot) to be in the delta file as taught in van Ingen to obtain the predictable result of the delta file containing instructions for generating the second snapshot by using the first (since the location of the instructions does not change the outcome, which is the creation of the second snapshot). 
Regarding claim 6, Koval, van Ingen, and Rossi teach all the limitations of claim 1. van Ingen further teaches wherein an application programming interface (API) provides a first method for accessing, via a read-only operation and based on a first object schema and the first identifier, the one or more data values included in the first snapshot (Paragraphs [0110]-[0115], as stated in the rejection to claim 1, it is obvious that an interface exists for accessing the backup since it can be accessed and the physical backup is kept at a disk that the system needs to access to get. Paragraph [0115] specifically states that the exposed dataset can have its read-only nature preserved meaning that the only way to actually access it is through read only operations. As stated in the rejection to claim 1, when accessing data, knowledge of the schema being used (which would be inherent to the system and known) as well as an identifier is needed to identify the desired data being requested). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Koval, van Ingen, and Rossi teach all the limitations of claim 6. Koval further teaches wherein the application programming interface further includes a second method for generating an index associated with the first compressed record list (Paragraphs [0271]-[0273], as stated in the rejection to claim 1, the records are compressed into a binary array and by time ranges allowing for better searching. This means that the data is indexed not only in the binary array, but in the table as well as seen in Fig. 20). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 21, Koval, van Ingen, and Rossi teach all the limitations of claims 1. Koval further teaches the data model includes the first object schema and a second object schema that is associated with a second data type (Fig. 18-20 and paragraphs [0268]-[0271], describes the tables and logs that make up the data structures of the database (schemas and data model), showing that multiple schemas exist), and the second compressed record is generated from a second record and an object schema (Paragraphs [0271]-[0273], as stated in the rejection to claim 1). van Ingen further teaches compressing data with a different schema (Paragraphs [0028]-[0030], states that the dataset itself may comprise different types of data, indicating different models and schemas being used together, as well as backing up data in MTF format). Since both Koval and van Ingen teach the use of schemas for compression it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Koval to use multiple schemas as taught in van Ingen to obtain the predictable result of having the second record compressed according to a second object schema.
Regarding claims 9-16, claims 9-16 are the computer readable medium claims associated with claims 1-8. Since Koval, van Ingen, and Rossi teach all the limitations of claims 1-8, they also teach all the limitations of claims 9-16; therefore the rejections to claims 1-8 also apply to claims 9-16.
Regarding claims 17-20, claims 17-20 are the system claims associated with claims 1, 2, 4, and 5. Since Koval, van Ingen, and Rossi teach all the limitations of claims 1, 2, 4, and 5 and van Ingen also teaches a memory storing a write state application, and a processor coupled to the memory (Fig. 1 and Paragraphs [0021]-[0024], shows system with processing unit 120 and system memory 131 and 132 which contain eh programs used during operation of the system), they also teach all the limitations of claims17-20; therefore the rejections for claims 1, 2, 4, and 5 also apply to claims 17-20.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “generating one or more state flags indicating whether the first source dataset is in an initial state or one or more subsequent states” to overcome the prior rejections set forth in the Final Rejection mailed 6/24/2020. To address this, Rossi has been incorporated into the rejection to teach the amended limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132